Exhibit 10.2
FIRST AMENDMENT TO
MAGELLAN PETROLEUM CORPORATION
NONQUALIFIED STOCK OPTION
     Whereas, Magellan Petroleum Corporation, a Delaware corporation (the
“Company”), and the undersigned individual (the “Participant”), have previously
entered into an option award agreement dated as of November 28, 2005 (the
“Option Agreement”) which evidenced a stock option award (the “Option”) made by
the Company to the Optionee under the Company’s 1998 Stock Option Plan (the
“Plan”);
     Whereas, the Company and the Participant wish to amend the terms of the
Option as set forth herein;
     Now, Therefore, in consideration of the terms and conditions of this
Amendment and pursuant to the terms of the Plan, the parties hereby agree as
follows:
     1. Section 2(a) of the Option Award Agreement is hereby deleted in its
entirety and the following is substituted therefore:

  (a)   Expiration Date. Notwithstanding anything in the Plan to the contrary,
the Options evidenced hereby shall expire on the earlier of the date specified
in Section 3 of the Agreement or the first anniversary of the death of the
Participant in accordance with the Plan.

     2. Except as expressly modified by this First Amendment, all terms and
provisions contained in the Option Agreement shall remain in full force and
effect.
* * * * *
     In Witness Whereof, the Company has caused this instrument to be executed
by its duly authorized officer.

                  Agreed to:   MAGELLAN PETROLEUM CORPORATION    
 
               
 
      By:        
 
               
Optionee: [name of director]
          Name:    
 
          Title:    
 
               
Date: December ___, 2008
               

 